A. L. PHARMA INC.




SUPPLEMENTAL PENSION PLAN




SECTION 1




Introduction

1.1 The Plan and Its Effective Date. The A. L. Pharma Inc. Supplemental Pension
Plan (the "Plan") has been established by

A. L. Pharma Inc., a Delaware corporation (the "Company"), effective as of July
1, 1994 (the "effective date")

1.2 Purpose. The Company maintains the A. L. Pharma Inc. Pension Plan (the
"pension plan") which is intended to meet the requirements of a "qualified plan"
under the Internal Revenue Code of 1986, as amended (the "Code")

. While the Code places limitations on the maximum amount of an employee's
compensation that may be taken into account for determining benefits payable
under a qualified plan, the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), permits the payment under an "unfunded plan" of the benefits
which may not be paid under a qualified plan because of such limitation. The
purpose of this Plan is to provide a certain level of additional benefits which
may not be provided under the pension plan because of the maximum compensation
limitation of the Code.



SECTION 2

2.1 Eligibility. Only those highly compensated or key

management employees of the Company or its affiliates, who

participate in the pension plan and who were employed on June 30,

1994, shall participate in the Plan (the "participants"), subject

to the conditions and limitations of the Plan.

2.2 Amount of Benefits. With respect to a participant who becomes entitled to a
pension benefit under the pension plan, and such benefit has been limited as a
result of the maximum compensation limitation imposed by Section 401(a) (17) of
the Code (as such maximum compensation limitation is incorporated in the pension
plan and as it may be changed from time to time), he or she shall be entitled to
receive under this Plan the portion of the participant's pension benefit under
the pension plan which exceeds the benefit payable to the participant under the
pension

plan after applying the legal maximum compensation limitation. Such estimated
limitation shall be determined by the Committee (as defined in section 3.1)

. A participant's benefit under this Plan shall be referred to hereinafter as a
participant's "supplemental pension benefit."



 

 

2.3 Payment of Benefits. A participant's supplemental pension benefit under this
Plan shall be paid to the participant in the form of monthly annuity
installments over the life of the participant or, if the participant is married
at the time of his or her retirement and has not elected another form of
distribution, monthly annuity installments over the joint lives of the
participant and his or her spouse. At the election of the participant, in the
alternative, benefits can be paid in the form of a period certain and life
monthly annuity, a 50% or 100% joint and survivor monthly annuity, or a lump
sum. In the case of the death of the participant prior to commencement of
benefits hereunder, if the participant is married at the time of his or her
death, 50% of his or her Plan benefit shall be paid as a monthly annuity
installment for the life of his or her spouse beginning as of the later of the
participant's death or the date the participant would have attained age 55.

2.4 Funding. Benefits payable under this Plan to a participant or his
beneficiary shall be paid directly by the Company. The Company shall not be
required to segregate on its books or otherwise any amount to be used for
payment of supplemental pension benefits under this Plan. This Plan shall
constitute an unfunded arrangement and any amounts actually set aside by the
Company shall remain as Company assets, subject to the general creditors of the
Company.

SECTION 3

General Provisions

3.1 Committee. This Plan shall be administered by the pension plan
administrative committee (the "Committee")

. The Committee shall have, to the extent appropriate, the same powers, rights,
duties and obligations with respect to this Plan as it has with respect to the
pension plan. Each determination provided for in this Plan shall be made by the
Committee under such procedure as may from time to time be prescribed by the
Committee and shall be made in the absolute discretion of the Committee. Any
determination so made shall be conclusive on all parties.



3.2 Beneficiary. A participant's "beneficiary" under this Plan means (i) any
person who becomes entitled to benefits under the pension plan because of the
participant's death, or (ii) if the

participant has no designated beneficiary for purposes of the pension plan as
set forth in (i) above, or if his or her beneficiary designated for purposes of
the pension plan as set forth in (i) above dies before the date of the
participant's death, any one or more of the participant's estate and his or her
relatives by blood or marriage, in such proportions as the Committee determines.

 

3.3 Employment Rights. Establishment of the Plan shall not be construed to give
any participant the right to be retained in the Company's service or to any
benefits not specifically provided by the Plan.

3.4 Withholding. The Committee shall deduct from all payments under the Plan any
taxes required to be withheld under the laws of the United States or any state,
including but not limited to Federal and/or state income and employment taxes.

3.5 Interests

Not Transferable. Except as to withholding of any tax under the laws of the
United States or any state, the interests of the participants and their
beneficiaries under the Plan are not subject to the claims of their creditors
and may not be voluntarily or involuntarily transferred, assigned, alienated or
encumbered. No participant shall have any right to any benefit payments
hereunder prior to the participant's termination of employment with the Company
and all other companies which are part of the controlled group of companies
which includes the Company.



3.6 Payment with Respect to Incapacitated Participants or

Beneficiaries. If any person entitled to benefits under the Plan is under a
legal disability or in the Committee's opinion is incapacitated in any way so as
to be unable to manage his or her financial affairs, the Committee may direct
the payment of such benefit to such person's legal representative or to a
relative or friend of such person for such person's benefit, or the Committee
may direct the application of such benefits for the benefit of such person in
any manner which the Committee may select that is consistent with the Plan. Any
payments made in accordance with the foregoing provisions of this section shall
be a full and complete discharge of any liability for such payments. The
Committee shall deduct from all payments any taxes required to be withheld under
the laws of the United States or any state, including but not limited to Federal
and/or state income and employment taxes.



3.7 Limitation of Liability. To the extent permitted by law, no person
(including the Company, the Board of Directors of the Company, the Committee,
any present or former member of the

Board, or the Committee, and any present or former officer of the Company) shall
be personally liable for any act done or omitted to be done in good faith in the
administration of the Plan.

3.8 Controlling Law. To the extent not superseded by federal law, the laws of
New Jersey shall be controlling in all matters relating to the Plan.

3.9 Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders, the plural shall include the
singular and the singular shall include the plural.]

3.10 Action by the Company. Any action required of or permitted by the Company
under the Plan shall be by resolution of the Board of Directors of the Company
or any person or persons

authorized by resolution of such Board.



3.11 Successor to the Company. The term "Company" as used in the Plan shall
include any successor to the Company by reason of merger, consolidation, the
purchase of all or substantially all of the Company's assets or otherwise.

3.12 Miscellaneous. The Plan shall be binding upon and inure to the benefit of
the parties, their legal representatives, successors and assigns, and all
persons entitled to benefits hereunder. Any notice given in connection with the
Plan shall be in writing and shall be delivered in person or by registered mail,
return receipt requested. Any notice given by registered mail shall be deemed to
have been given upon the date of delivery indicated on the registered mail
return receipt, if correctly

addressed.



SECTION 4

Amendment and Termination

While the Company expects to continue the Plan, it must necessarily reserve and
hereby does reserve the right to amend the Plan from time to time or to
terminate the Plan at any time; provided that no amendment of the Plan nor the
termination of the Plan may cause the reduction or cessation of any benefits
that were accrued as of the date of such amendment or termination and otherwise
would be payable under this Plan, but for such amendment or termination.

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, this Plan has been executed on behalf of the Company by its
duly authorized officer.

A.L. PHARMA INC.

Date ___________________ By________________

Its________________